        Case 15-23694        Doc 71   Filed 01/18/19 Entered 01/18/19 06:04:05    Desc Evidence
                                           of Transfer Page 1 of 1


                        UNITED STATES BANKRUPTCY COURT
                                WESTERN DISTRICT OF TENNESSEE
In re                                                Case Number: 15−23694
                                                     Chapter 13
Eddie Richard Overstreet
Tonya Elizabeth Overstreet
Debtor(s).

                NOTICE OF FILING OF "EVIDENCE OF TRANSFER" OR
             ASSIGNMENT OF CLAIM COMBINED WITH RELATED NOTICE


To the alleged transferor:
    Pursuant to the Fed.R.Bankr.P. 3001(e)(2), as amended on August 1, 1991,
NOTICE IS HEREBY GIVEN that "Evidence of Transfer" or assignment of claim has been
filed with the Bankruptcy Court Clerk's Office.


    NOTICE IS FURTHER GIVEN to the alleged transferor that objection thereto, if any, must
be filed with the Bankruptcy Court Clerk within 21 days of the date appearing on this notice and
served on the "Transferee"; that if the alleged transferor has been transferred other than for
security, it shall enter an order substituting the transferee for the transferor; and if a timely
objection is not filed by the alleged transferor the transferee shall be substituted for the transferor
without further notice and without the need for Court approval.


                                                     BANKRUPTCY COURT CLERK


                                                     By: April Avent
                                                     Deputy Court Clerk
                                                     Date: January 18, 2019



                                                                                 [eot] [Evidence of Transfer − 02/14/2002]
